DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 6/20/2022.  This action if FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US 8,533,661 B2 further in view of Alford et al. (US 8,490,084 B1).
As per claim 1, Nucci et al. teaches the invention as claimed including, “A non-transitory computer readable medium including instructions executable by one or more processors for performing operations including:
creating, at a user interface of a connector framework, a process flow that represents a process-based software application by: receiving user specified connector creation information for creating connectors, receiving user specified element information for associating elements with the process flow, wherein one of the elements is a service task, and selecting and configuring a connector from the connectors;”
Nucci et al. teaches, pre-built connector codesets.  Each connector codeset includes code for communicating with a specific software application or system (column 6, lines 5-17).  Also see column 6, lines 54-63.  Connector code sets are associated with visual connector elements (column 6, lines 42-53).  Codesets can be selected for use (column 6,lines 64 – column 7, lines 1-3).  A user can configure the connector elements using a dialog box (column 6, lines 42-53).  Also see column 7, lines 60 – column 8, lines 1-7, column 8, lines 46-60, column 9, lines 25-40 and column 10, lines 19-27.  Nucci et al. teaches a graphical user interface to define a process flow between application systems (column 7, lines 37-56).  Also see figure 5.  Nucci et al. teaches dynamically and automatedly creating a custom software application for integrating a modeled business process (column 9, lines 50-40).  Also see column 9, lines 61 – column 10, lines 1-2 and column 11, lines 65 – column 12, lines 1-2.  During modeling process the user selects from a predetermined set of process-representing visual elements that are stored on a remote server.  The integration process allows bi-directional exchange of data between its internal applications, between its internal applications and its external trading partners, or between internal applications and applications running external to the enterprise (column 2, lines 63 – column 4, lines 1-3).
Nucci et al. teaches the user can create new integration processes and deploy the integration process to a dynamic runtime engine (column 11, lines 64 – column 12, lines 1-2).  However Nucci et al. does not explicitly appear to teach, “executing the process-based software application in a first computing environment, wherein interactions between the process-based software application and the connector framework are provided during the executing of the process-based software application in the first computing environment; and
 executing the process-based software application in a second computing environment, wherein the process-based software application does not interact with the connector framework during the executing of the process-based software application in the second computing environment.”
Alford et al. teaches that developed applications are deployed to various target computing environments.  The technology allows application developers to create deployments for one or more target computing environments.  Testing can occur at all levels of computing environments in an enterprise, from initial, local development environment through various development and testing environments and the production environment (column 2, lines 26-39).  
Applications are developed for use in a production environment and are developed in a local development environment (connector framework) (column 2, lines 53-55).  Initial testing of an application may be performed in the local development environment against local environment services and processes (part of connector framework)  (column 3, lines 34-41).  Computing environments generally illustrate different levels of testing environments within the enterprise to which an application may be installed, prior to release to production for use by end users (column 3, lines 42-45).  Also see column 6, lines 3-8.  Component testing and application package testing occurs in a localized environment.  The local environment testing is conducted by the developer  to ensure that the application functions as intended based on application services and processes which are running in the local development environment (connector framework) (column 7, lines 19-33).  Also see column 9, lines 32-54 and figure 1.
The examiner states that since testing is done in a local development environment (connector framework) with local services and process, then the local services and processes are part of the connector framework.  Therefore if the application is deployed to a production it will not be using local services and process and therefore will not be interacting with the connector framework (local development environment). 
It would have been obvious to one of ordinary skills in the art before the effective filing date to modify Nucci et al. with Alford et al. because both teach the generation and deployment of an application.  Alford et al. teaches the testing of an application in a local environment using local services and deploying the application into a production environment.  This would allow Nucci et al. to test the application in the local development environment (connector framework) and then deploy the application to production for real world use and would have been obvious to try.
As per claim 2, Alford et al. further teaches, “The non-transitory computer readable medium of Claim 1, wherein the first computing environment is a test environment and the second computing environment is a production environment.”
Alford et al. teaches that developed applications are deployed to various target computing environments.  The technology allows application developers to create deployments for one or more target computing environments, and test application installation in the deployment at each of the target computing environments.  Such testing can occur at all levels of computing environments in an enterprise, from initial, local development environment through various development and testing environments and the production environment (column 2, lines 26-39).  Also see figure 1.
As per claim 3, Alford et al. further teaches, “The non-transitory computer readable medium of Claim 2, wherein a deployment system includes the test environment.”
Alford et al. teaches that developed applications are deployed to various target computing environments.  The technology allows application developers to create deployments for one or more target computing environments, and test application installation in the deployment at each of the target computing environments.  Such testing can occur at all levels of computing environments in an enterprise, from initial, local development environment through various development and testing environments and the production environment (column 2, lines 26-39).  Also see figure 1. 
As per claim 4, Nucci et al. further teaches, “The non-transitory computer readable medium of Claim 1, wherein the operations further include:
associating code with a connector to provide a layer of abstraction between the process-based software application and a service task during execution of the process-based software application, called services, and associated interfaces.”
Nucci et al. teaches, pre-built connector codesets.  Each connector codeset includes code for communicating with a specific software application or system (column 6, lines 5-17).  Also see figure 5.  Connector code sets are associated with visual connector elements (column 6, lines 42-53).  Codesets can be selected for use (column 6, lines 64 – column 7, lines 1-3).  A user can configure the connector elements using a dialog box (column 6, lines 42-53).  Also see column 7, lines 60 – column 8, lines 1-7, column 8, lines 46-60, column 9, lines 25-40 and column 10, lines 19-27.  Nucci et al. teaches a graphical user interface to define a process flow between application systems (column 7, lines 37-56).  Also see figure 5.  During modeling process the use selects from a predetermined set of process-representing visual elements that are stored on a remote server.  The integration process allows bi-directional exchange of data between its internal applications, between its internal applications and its external trading partners, or between internal applications and applications running external to the enterprise (column 2, lines 63 – column 4, lines 1-3).
As per claim 5, Nucci et al. further teaches, “The non-transitory computer readable medium as recited by Claim 1, wherein the operations further include:
parameterizing the connectors to use different data when executing in different environments.”
Nucci et al. teaches, pre-built connector codesets.  Each connector codeset includes code for communicating with a specific software application or system (column 6, lines 5-17).  Also see figure 5.  Connector code sets are associated with visual connector elements (column 6, lines 42-53).  Codesets can be selected for use (column 6, lines 64 – column 7, lines 1-3).  A user can configure the connector elements using a dialog box (column 6, lines 42-53).  Also see column 7, lines 60 – column 8, lines 1-7, column 8, lines 46-60, column 9, lines 25-40 and column 10, lines 19-27.  Nucci et al. teaches a graphical user interface to define a process flow between application systems (column 7, lines 37-56).  Also see figure 5.  During modeling process the use selects from a predetermined set of process-representing visual elements that are stored on a remote server.  The integration process allows bi-directional exchange of data between its internal applications, between its internal applications and its external trading partners, or between internal applications and applications running external to the enterprise (column 2, lines 63 – column 4, lines 1-3).  Nucci et al. teaches the user can configure an inbound connector to be coming from SAP.  The system is configured to identify a corresponding pre-built connector codeset that is required for receiving data form the SAP system (column 10, lines 19-27).  The user can create new integration processes and deploy the integration process to a dynamic runtime engine (column 11, lines 64 – column 12, lines 1-2).  Therefore the user can create a new integration process including a connector with different connector configurations for whatever environment he/she would like to deploy to. 
As per claim 8, Nucci et al. teaches,  “The non-transitory computer readable medium of Claim 1, wherein the operations further include:
providing one or more UI controls to facilitate development, configuration, and deployment of a connector for interfacing a step of a first process- based software application with a computing resource;
receiving deployment instructions to deploy the connector and the first process-based software application for use in the first computing environment described by one or more parameters in the deployment instructions;
deploying the connector to the first computing environment in response to receipt of the deployment instructions; and”
Nucci et al. teaches, a connector codeset is associated with a visual connector element.  A user can visually configure the connector element by entering simple values into a dialog box (column 6, lines 42-53).  Nucci et al. teaches a graphical user interface providing a visual designer environment permitting a user to define process flows between applications/systems, to model a customized business integration process.  The interface provides a menu of pre-defined user-selectable visual elements, and permits the user to arrange them as appropriate to model a process (column 7, lines 37 – column 9, lines 6).  The XML representation of the model is stored, retrieved, modified, transmitted, etc (column 8, lines 7-11).  Also see column 8, lines 23 – 67, and figure 5.  When selected codesets are combined with the selected application  template and the user information codesets, they collectively provide an executable customized software application for automatedly integrating the modeled business process.  The system then transmits to the enterprise network the generic executable application template stored in its memory, the codesets selected and code set capturing the information provided by the user (column 10, lines 43-67).  Also see Column 11, lines 45 – 64.  The user can create new integration processes and deploy the integration process to a dynamic runtime engine (column 11, lines 64 – column 12, lines 1-2).
Alford et al. teaches, a developer that interacts with a local development environment to create applications from application components.  Components may be assembled into application packages and deployments.  Each deployment may comprise one or more applications packages and instructions for installing the application package to one or more target computing environments (column 3, lines 4-33).  Also see column 4, lines 11-28.  A deployment manager manages application installation on target environments.  It allows developers and administrators to control the installation of new applications in target computing environments (column 4, lines 29 – column 5, lines 1-28).  Also see column 7, lines 34-4, figure 1 and figure 2. 
“using the connector to translate communications between the step of the first process-based software application and one or more computing resources to be accessed by the step of the first process-based software application.”
Nucci et al. taches the integration process enables bi-directional exchange of data between its internal applications, between its internal applications and its external trading partners, or between internal applications and applications running external to the enterprise (column 2, lines 63 – column 3, lines 1-3).  Pre-build software code includes connector codesets.  Each connector codeset includes code for communication with a specific software application system (column 6,lines 5-17).  Also see column 6, lines 54 – column 7, lines 1-3 and column 8, lines 60-65.
As per claim 10 (Amended), Nucci et al. teaches, “The non-transitory computer readable medium of Claim 1[[1]], wherein the operations further include:
changing configuration of a connector to enable a step of the process- based software application to communicate with a computing resource accessible via an outbound service, wherein the changing of the configuration is performed when the process-based software application is deployed to the second computing environment.”
Nucci et al. teaches a user can create new integration processes and deploy the integration process to a dynamic runtime engine (column 11, lines 64 – column 12, lines 1-2).  The integration process can be bi-directional (inbound or outbound) (column 2, lines 63-67).  Nucci et al. further teaches self updating. The dynamic runtime engine application is configured to check for a new/revised model of a process as a result of a user operation of the system to retrieve, modify and save a previously constructed business process model, and to retrieve any additional, new or modified components from the server that are newer than a corresponding component resident at the enterprise network (column 13, lines 22-44).    Nucci et al. further teaches a user can configure the inbound connector to be coming from SAP.  The system is configured to identify a corresponding pre-built connector codeset that is required for receiving data from the SAP system (column 10, lines 19-27). Nucci et al. teaches that the software application to be executed within a specific enterprise system is custom-built using pre-built codesets selected as a function of user input, and user input, in view of specific enterprise system attributes.  The software application is designed and built under the assumption that it will not be executed in the same network in which it was built (column 13, lines 58-67).  Nucci et al. further teaches dynamically and automatically creating a custom software application for integrating the modeled business process (column 9, lines 40-50).  Also see column 9, lines 61- column 10, lines 1-2 and column 11, lines 65 – column 12, lines 1-2.  
As per claims 11-15, 18 and 20, claims 1-5 and 8 contain similar limitations to claims 11-15, 18 and 20.  Therefore claims 11-15, 18 and 20 are rejected for the same reasons as claims 1-5 and 8.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US 8,533,661 B2 and Alford et al. (US 8,490,084 B1) as applied to claims 1 and 11 above, and further in view of Gurikar et al. (US 2014/0130036 A1).
As per claim 6, Nucci et al. further teaches, “The non-transitory computer readable medium of Claim 1, wherein the operations further include:
modifying a connector during execution of the process-based software application in the first computing environment.”
Nucci et al. teaches self updating. The dynamic runtime engine application is configured to check for a new/revised model of a process as a result of a user operation of the system to retrieve, modify and save a previously constructed business process model, and to retrieve any additional, new or modified components from the server that are newer than a corresponding component resident at the enterprise network (column 13, lines 22-44).   
However Nucci et al. does not explicitly teach the modifying during execution.
Gurikar et al. teaches that a software development tool may include checking the Realtime state of the target platform to choose a hot deployment options.  Hot deployment refers to the ability of making changes to a running application without causing any downtime (0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nucci et al. with Gurikar et al. because both teach the deployment of an application.   Nucci et al. teaches self-updating components of the business process model.  However Nucci et al. does not explicitly appear to teach the self updating being done while the application is executing.  Gurikar et al. teaches hot deployment.  This would allow Nucci et al. to perform self-updating while the application is executing.  This would lower downtime and would have been obvious to try.  
As per claim 7, Nucci et al. further teaches, “The non-transitory computer readable medium of Claim 1, wherein the operations further include:
altering, performed by a deployment manager when the process-based software application and associated connector are deployed to a production environment from a test environment, connector configuration parameters to account for differences in how services are consumed in the production environment as opposed to the test environment.”
Nucci et al. teaches a user can create new integration processes and deploy the integration process to a dynamic runtime engine (column 11, lines 64 – column 12, lines 1-2).  Nucci et al. further teaches that the software application to be executed within a specific enterprise system is custom-built using pre-built codesets selected as a function of user input, and user input, in view of specific enterprise system attributes.  The software application is designed and built under the assumption that it will not be executed in the same network in which it was built (column 13, lines 58-67).  Nucci et al. further teaches dynamically and automatically creating a custom software application for integrating the modeled business process (column 9, lines 40-50).  Also see column 9, lines 61- column 10, lines 1-2 and column 11, lines 65 – column 12, lines 1-2.  Nucci et al. further teaches the user can configure the inbound connector to be coming from SAP.  The system is configured to identify a corresponding pre-built connector codeset that is required for receiving data from the SAP system (column 10, lines 19-27). 
Alford et al. teaches that developed applications are deployed to various target computing environments.  The technology allows application developers to create deployments for one or more target computing environments, and test application installation in the deployment at each of the target computing environments.  Such testing can occur at all levels of computing environments in an enterprise, from initial, local development environment through various development and testing environments and the production environment (column 2, lines 26-39).  Also see figure 1.  Alford et al. teaches applications are developed for use in a production environment and are developed in a local development environment (column 2, lines 53-55).  Initial testing of an application may be performed in the local development environment against local environment services and processes (column 3, lines 34-41).  
Therefore a user can create an application with a connector wherein the connector is configured for whatever deployment environment it will be in to allow it to communicate with a service in that environment. 
However Nucci et al. and Alford et al. do not explicitly appear to tach, altering, performed by a deployment manager when the process-based software application and associated connector are deployed to a production environment from a test environment, connector configuration parameters to account for differences in how services are consumed in the production environment as opposed to the test environment.”
Gurikar et al. teaches a pre-deployment configuration process that checks and configures necessary environment related parameters like domain, application template, node instances, namespace, ssh key, cartridges, DB socket and DB Host and port, RSA Private key and the like (0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nucci et al. and Alford et al. with Gurikar et al. because all teach the deployment of software applications.  Nucci et al. teaches customizing a software application for a specific enterprise before it arrives within the enterprise’s compute network, and is delivered to the destination network in customized form (column 2, lines 53-56).  Nucci et al. further teaches the user can configure the inbound connector to be coming from SAP.  The system is configured to identify a corresponding pre-built connector codeset that is required for receiving data from the SAP system (column 10, lines 19-27). Alford et al. teaches applications are developed for use in a production environment and are developed in a local development environment (column 2, lines 53-55).  Initial testing of an application may be performed in the local development environment against local environment services and processes (column 3, lines 34-41).  Therefore different applications can be generated and delivered/deployed to different environments.  According to Alford an application is tested in a local environment against local environment services and processes and can be deployed to production afterwards.  Gurikar et al. teaches a pre-deployment configuration process that checks and configures necessary environment related parameters like domain, application template, node instances, namespace, ssh key, cartridges, DB socket and DB Host and port, RSA Private key and the like (0039).  This will allow the connectors of Nucci et al. to be configured to use local environment services when executed in a local environment and use other external services when used in a production environment.  Nucci et al. teaches that connectors are configured as inbound or outbound and to received or send data too.  Now they will be able to be configured for local or production deployments in view of Alfrod et al. and Gurikar et al. and would have been obvious to try. 
As per claims 16 and 17, claims 16-17 contain similar limitations to claims 6-7.  Therefore claims 16-77 are rejected for the same reasons as claims 6-7.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US 8,533,661 B2 and Alford et al. (US 8,490,084 B1) as applied to claim 11 above, and further in view of Mathur et al. (US 2011/0131001 A1).
As per claim 9 (Amended), Nucci et al. does not explicitly appear to teach, “The non-transitory computer readable medium of Claim 1[[1]], wherein structures for the connectors are Representational Sate Transfer (REST) Flat Structures.”
Nucci et al. teaches an outbound connector that converts a xml message from its simple, recognizable format into the proprietary format that is understood by the SAP system (column 8, lines 60-65).  Also see column 10, lines 3-28. However Nucci et al. does not explicitly appear to teach “wherein the structures for the connectors are Representational State Transfer (REST) Flat structures”.
Mathur et al. teaches a connector that using a REST connection (0049).  Also see figure 1.  The examiner states that REST is a well-known communication protocol and it would have been obvious to one of ordinary skill in the art before the effective filing date for the connector of Nucci et al. to be a connector using REST.  This is nothing more than a design choice and would have been obvious to try.
As per claim 19, claims 19 contains similar limitation to claim 9.  Therefore claim 19 is rejected for the same reasons as claim 9.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Applicant states that Nucci et al. teaches away from “executing the process-based software application in a second computing environment, wherein the process-based software application does not interact with the connector framework during the execution of the process-based software application in the second computing environment.”  Applicant further states that Nucci et al. and Alford et al. in combination do not or suggest the above limitation.  
The examiner respectfully disagrees. The applicant seems to be reading limitations of the specification into the claim.  The applicant seems to be interpreting the connector framework as a separate entity from an integration development environment (IDE) that communicates with the IDE and is used to customize and configure a connector and place it into a process flow of an application and when the application is executing maps the connector 52 to service providers (Figures 1 and 2).  However, this is not claimed.  As claimed “creating, at a user interface of a connector framework, a process flow that represents a process-based software application”.  This limitation is stating that the process flow of the software application is created in the connector framework.  Therefore, the examiner is interpreting the connector framework to be the integrated development environment in which application is built by connecting elements into a process flow.  The creation of a process flow in a graphical user interface is taught by Nucci et al. (column 7, lines 37-56 and figure 5).  Therefore, under its broadest reasonable interpretation the examiner is interpreting the connector framework to be nothing more than a integrated development environment. 
The examiner agrees that Nucci et al. does not explicitly teach, “executing the process-based software application in a second computing environment, wherein the process-based software application does not interact with the connector framework during the execution of the process-based software application in the second computing environment.”.  However, this is taught by Nucci et al. in view of Alford et al.  
Alford et al. teaches that developed applications are deployed to various target computing environments.  The technology allows application developers to create deployments for one or more target computing environments.  Testing can occur at all levels of computing environments in an enterprise, from initial, local development environment through various development and testing environments and the production environment (column 2, lines 26-39).  Applications are developed for use in a production environment and are developed in a local development environment (connector framework) (column 2, lines 53-55).  Initial testing of an application may be performed in the local development environment against local environment services and processes (part of connector framework)  (column 3, lines 34-41).  Therefore Alford et al. teaches executing an application in a local development environment (first computing environment) using local services and process and also deploying the application to a production environment (second computing environment) in which it won’t be using local environment services and processes.  Nucci et al. teaches a local development environment which the examiner is interpreting as the connector framework since process flows that include connectors for an application to be deployed are created in it.  Therefore, if the application is executed in the local development environment it will be communication with the connector framework since the local development environment is the connector frame work.  The environment has local environment services and processes that are part of the connector framework (local development environment) that the application will communicate with while testing.  Therefore, if the application is deployed into a production environment it will no longer be in the local development environment (connector framework) and will therefore not be communicating with it. For these reasons the current rejection stands.  The examiner further states that since testing is done in a local development environment (connector framework) with local services and process, then the local services and processes are also part of the connector framework.  Therefore, if the application is deployed to a production, it will not be using local services and process and therefore will not be interacting with the connector framework (local development environment).   Lastly the examiner would like to state, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199       

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199